DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 2/24/2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-16, 18-20, 22-29, 31, 32, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Remes U.S. PGPUB No. 2017/0370889 discloses the claimed invention except that while Remes discloses selecting more than one ion from the said ions (in step 601.2 in figure 6B), there is no explicit disclosure that the ions are distributed in the discontinuous mass-to-charge ratio channels.
Cox et al. U.S. PGPUB No. 2018/0240658 discloses a mass spectrometry data acquisition method comprising steps of repeatedly selecting more than one ions from a spectrum of ions, the more than one ion being distributed in a plurality of discontinuous mass-to-charge ratio channels (“A pattern of two or more different window m/z ranges to be used during two or more successive cycles for at least one precursor ion mass selection window is determined” [Abstract] – each window is a discontinuous mass-to-charge ratio channel); and then fragmenting the selected ions in a collision cell and 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a mass spectrometry data acquisition method comprising a step of repetitively executing a step of selecting more than one ion from a plurality of ions, the more than one ion being distributed in a plurality of discontinuous mass-to-charge ratio channels, wherein the number of said mass-to-charge ratio channels for the selected ion is not greater than a set numerical value, and the step is repeated until ion intensity of the selected ions is lower than a set threshold.

Regarding dependent claims 2-5, 7-10, and 12-14; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Regarding independent claim 11; the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a mass spectrometry data acquisition method comprising a step of repetitively executing the claimed steps b-f for several times, wherein during one repetitive execution of the steps b-f, the step d further comprises the step of selecting more than one ion from the said ions by multiple 

Regarding independent claim 15; Remes U.S. PGPUB No. 2017/0370889 discloses that during one repetitive execution of the steps b-f, the step b (601.2 in figure 6B) further comprises the step of selecting more than one ion from the said ions by multiple batches (“ions within a particular m/z ratio range” [0065]); and, the step f further comprises the step of respectively recording a mass spectrum of ions originated from fragmentation in each batch as a second fragmenting spectrum thereof (step 601.5 in figure 6B). However, there is no explicit disclosure of determining the number of repetitions times and the starting/ending time for each batch according to a database in advance.
 
Regarding dependent claims 16, 18, 19, and 24-28; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 15.

Regarding independent claim 20; Remes U.S. PGPUB No. 2017/0370889 discloses that during one repetitive execution of the steps b-f, the step b (601.2 in figure 6B) further comprises the step of selecting more than one ion from the said ions by multiple batches (“ions within a particular m/z ratio range” [0065]); and, the step f further comprises the step of respectively recording a mass spectrum of ions originated from fragmentation in each batch as a second fragmenting spectrum thereof (step 601.5 in figure 6B). However, there is no explicit disclosure of determining mass-to-charge ratio channels in advance with a database of mass-to-charge ratios.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a mass spectrometry data acquisition method comprising a step wherein during one repetitive execution of the claimed steps b, c, and d, the step b further comprises the step of selecting more than one ion from the said ions by multiple batches; and the mass-to-charge ratio channels for the selected ions are determined according to a database in advance.

Regarding dependent claims 22 and 23; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 20.

Regarding independent claim 29; the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a mass spectrometry data acquisition method comprising a step of repetitively executing the claimed steps b-f for several times, wherein during one repetitive execution of the steps b-f, the step d further comprises the step of selecting more than one ion from the said ions by multiple batches; and when the number of said mass-to-charge ratio channels for the selected ions does not increase any more or reaches a set numerical value during the selection in a certain batch, the selection in this batch is terminated after the steps b-f are further executed for a preset number of times.

Regarding dependent claims 31, 32, and 34; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881